DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1–3, the prior art does not teach or suggest the claimed, “the exposure head including: a housing; a first circuit board fixed to the housing; a first light emitting chip and a second light emitting chip that each include a second circuit board mounted on the first circuit board, and a plurality of light emitting portions configured to emit light, the plurality of light emitting portions including a first electrode layer including a plurality of electrodes arranged in a rotational axis direction of the photoreceptor and arranged separately on the second circuit board, a light emitting layer laminated on the first electrode layer and configured to emit light when a voltage is applied, and a second electrode layer configured to allow light to pass through and arranged on a side opposite to a side where the first electrode layer is arranged with respect to the light emitting layer, the first light emitting chip and the second light emitting chip being arranged at the same position in the rotational axis direction of the photoreceptor and at different positions in a rotational direction of the photoreceptor”, in combination with the claimed, “the controller being capable of controlling application of the voltage to each of the plurality of electrodes of the first light emitting chip and the plurality of electrodes of the second light emitting chip such that one pixel is formed by applying the voltage to the plurality of electrodes of the first light emitting chip and the plurality of electrodes of the second light emitting chip.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach optical scanning devices and exposure heads similar to the present application, but do not teach or suggest the allowable subject matter indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852